DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 10/30/20 and 11/17/20.
	Applicant’s amendment to claims 8, 9, 11 and 14-15 is acknowledged.
	Claims 1-20 are pending and claims 1-7 are withdrawn.
Claims 8-20 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 8 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 7, there is insufficient antecedent basis for “the sense line contacts”.  It seems reference should be made to the bit line contacts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda, US Patent No. 6,359,301.

	Regarding claim 8:
	Kuroda teaches the plan view of figs. 1-16 is shown in fig. 26 in the disclosure “FIG. 1 is a sectional view of a COB type DRAM of a first embodiment taken along a line B-B' of FIG. 26.”   See Kuroda at col 7, ln 49–53.
    PNG
    media_image1.png
    510
    707
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    719
    media_image2.png
    Greyscale

	Kuroda teaches:
8.  A method comprising (see fig. 9 annotated above and fig. 26; also see figs. 1-16): 
	forming a mask material (20/21/R2) over active areas of sense line contacts (e.g. active areas 17/10a, 19/10 for bit line contact BL- 23/24) for semiconductor structures (5, 6) on a substrate; 
	patterning the mask material (e.g. pattern layer R2 of 20/21/R2) at an angle (e.g. 90 degree angle) to a sense line direction (e.g. BL direction) while not patterning the mask material over any portion of active areas of capacitor cell contacts (e.g. not pattern the mask material over active area 18/10b where capacitors 30 are formed as shown in fig. 14); and 
	using a first etch to remove a portion of the mask material (e.g. pattern layer 21 of 20/21/R2)  at the angle (e.g. 90 degree angle) to the sense line direction (e.g. BL direction) to expose the active areas (17/10a, 19/10) of the sense line contacts.  See Kuroda at col 7, ln 25–67, col 8-12, ln 1–67, col 13, ln 1–41, also see col 1-15, ln 1–67, figs. 1-41. 

9.  The method of claim 8, further comprising using the first etch to remove the portion of the mask material at the angle to the sense line direction to expose sense line contacts belonging to different sense lines along a direction of the patterned mask material (e.g. The plurality of BL in fig. 26 discloses different sense lines.), col 7, ln 1–53. 

10.  The method of claim 8, further comprising using a second etch (e.g. pattern layer 20 of 20/21/R2) to remove a remaining amount of a material on the active areas of sense line contacts after the first etch, col 10, ln 65–67, col 11, ln 1–15, fig. 9. 

11.  A method comprising (see fig. 9 annotated above and fig. 26; also see figs. 1-16):
	depositing a mask material (20/21/22) over active areas of bit line (BL) contacts (e.g. active areas 17/10a, 19/10 for bit line contact BL- 23/24) and active areas of capacitor cell (CC) contacts (e.g. active area 19 for capacitors 30) for semiconductor structures (5, 6) on a substrate; 
	patterning the mask material (e.g. pattern layer R2 of 20/21/R2) at an angle (e.g. 90 degree angle) to a BL direction while not patterning the mask material over any portion of the active areas of capacitor cell contacts (e.g. not pattern the mask material over active area 18/10b where capacitors 30 are formed as shown in fig. 14); and 
	etching a portion of the mask material (e.g. pattern layer 21 of 20/21/R2) at the angle (e.g. 90 degree angle) to the BL direction to expose the active areas (17/10a, 19/10) of the sense line contacts.  See Kuroda at col 7, ln 25–67, col 8-12, ln 1–67, col 13, ln 1–41, also see col 1-15, ln 1–67, figs. 1-41. 

12.  The method of claim 11, further comprising forming the mask material out of silicon oxide (e.g. layer 21 is silicon oxide of 20/21/R2), col 10, ln 65–67, col 11, ln 1–15, fig. 9.

13.  The method of claim 11, further comprising patterning the mask material using a photo mask (e.g. layer R2 is a resist of 20/21/R2), col 10, ln 65–67, col 11, ln 1–15, fig. 9.

15.  The method of claim 11, further comprising depositing polysilicon (e.g. 24 is deposited into the opening) into the etched portion of the mask material, col 11, ln 24–29. 

16.  The method of claim 11, further comprising forming the bit line direction (BL) orthogonal to a word line (WL) direction, col 7, ln 1–53, fig. 26.

17.  The method of claim 16, further comprising forming a first bit line (BL- 23/24) on an active area of a bit line contact (17/10a, 19/10), col 11, ln 15–30, fig. 11.

18.  The method of claim 16, further comprising forming the first bit line (BL- 23/24) to cover a contour of the active area of bit line contact (17/10a, 19/10)  (e.g. In fig. 11, the BL is formed directly above the contour of 17/10a, 19/10 and also extends past the sidewalls of 17, 19 so it covers the contour of 17/10a, 19/10), col 11, ln 15–30, fig. 11.

19.  The method of claim 16, further comprising forming a second bit line adjacent to the first bit line (e.g. There are two bit lines 17/10a, 19/10 in fig. 11.  There are a plurality of bit lines in fig. 26.), col 11, ln 15–30.

20.  The method of claim 19, further comprising depositing a nitride to isolate the first bit line from the second bit line, col 11, ln 15–23. 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda, as applied to claim 11 above, and further in view of Hwang et al, "Smallest Bit-Line Contact of 76nm pitch on NAND Flash Cell by using Reversal PR (Photo Resist) and SADP (Self-Align Double Patterning) Process", IEEE (2007): pages 1-3 (of record).

Regarding claim 14:
	Kuroda teaches all the limitations of claim 11 above, but does not expressly teach using double pitch patterning to pattern the mask material along the path of active areas for bit line contacts.
	In an analogous art, Hwang teaches using double pitch patterning to pattern a mask material along a path of active areas for bit line contacts in fig. 1, section “Fabrication and Experimental” at pages 1-2.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kuroda with the teachings of Hwang because contact resistance can be minimized and junction leakage current suppressed.  See Hwang at section “Abstract” and “Conclusion”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894						28 April 2021